Citation Nr: 1128822	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes the Veteran's claim of entitlement to service connection for diabetes mellitus was granted in a December 2009 rating decision.  As such, the claim is no longer on appeal before the Board.

The case was brought before the Board in April 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include notifying the Veteran he could identify treatment providers who may have additional medical records and affording him a new VA examination.  The Veteran was notified in July 2009 that he should provide any additional information regarding treatment providers for his respiratory disorder and he was afforded a VA examination in September 2009 for his respiratory disorder.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that during the September 2009 VA diabetes examination the examiner reported mild peripheral neuropathy as a side effect of the Veteran's service-connected diabetes.  The July 2011 Informal Hearing Presentation (IHP) by the Veteran's representative noted this issue should be referred to the RO for adjudication.  Furthermore, the July 2011 IHP also noted the Veteran had been diagnosed with coronary artery disease in a separate September 2009 VA examination.  The Board notes that there was a recent regulatory change with regard to presumptive diseases for certain Vietnam veterans, to include ischemic heart disease.  75 Fed. Reg. 53202-01 (August 31, 2010).  However, the issues of peripheral neuropathy and coronary artery disease have never been adjudicated by the RO, and therefore, are REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board notes that the Veteran's September 2009 VA examination report indicated that it was more likely than not that the Veteran's COPD was caused by his smoking and not by herbicide exposure in-service.

In the July 2011 IHP the Veteran's representative raised the issue that the VA had not determined if the Veteran's COPD should be secondarily service-connected because the Veteran's smoking was due to his service-connected posttraumatic stress disorder (PTSD).

With respect to tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2002 and Supp. 2009).  However, the VA General Counsel has held that neither 38 U.S.CA. § 1103(a), nor its implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to use of tobacco products after service.  VAOPGCPREC 6-03 (Service Connection for Cause of Disability or Death, 69 Fed. Reg. 25178 (2004)).

According to the VA General Counsel opinion, where secondary service connection for disability due to smoking is at issue, adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service connected.  Id.

In light of the theory of secondary service connection for the cause of the Veteran's respiratory disorder, which has not been addressed, a VA medical examination should be scheduled to determine whether the Veteran's smoking was due to his service-connected PTSD.  Again, it is argued that the Veteran smoked because of his PTSD, and the September 2009 VA examination opinion stated that the Veteran's numerous years of smoking ultimately caused his respiratory disorder.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with proper notice regarding how to substantiate a claim of secondary service connection for a claimed tobacco related disability.  See VAOPGCPREC 6-03.

2.	Schedule the Veteran for a VA psychiatric examination to determine whether the Veteran's respiratory disorder is related to his service-connected PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should offer an opinion as to the following:

a)  Whether it is at least as likely as not that the Veteran's service-connected PTSD caused him to use tobacco products after service and 

b)  If so, whether the use of tobacco products as a result of the Veteran's service-connected PTSD was a substantial factor in causing a secondary disability, and 

c)  Whether the secondary disability, would not have occurred but for the use of tobacco products caused by the service-connected PTSD.

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


